Citation Nr: 0514201	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  00-09 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1946 to March 
1947 and from September 1951 to September 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 RO rating decision 
which, in pertinent part, denied service connection for 
bilateral hearing loss.  The veteran provided testimony at a 
personal hearing at the RO in August 2000.  

In September 2002, the Board undertook additional development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation which was later invalidated.  In August 2003, the 
Board remanded the appeal to the RO for further development.  
A May 2005 motion to advance the case on the Board's docket 
was granted by the Board in May 2005.  


FINDINGS OF FACT

The veteran's current bilateral hearing loss began during his 
active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

As noted above, the veteran served on active duty from 
October 1946 to March 1947 and from September 1951 to 
September 1954.  The available service personnel records 
indicate that during his first period of service from October 
1946 to March 1947, he had no foreign service.  His military 
occupational specialty was listed as a med. tank crewman.  
During the veteran's second period of service from September 
1951 to September 1954, he was noted to have served in an 
armored division.  He had one year, eleven months, and eleven 
days of foreign and/or sea service.  The veteran received 
citations indicating service in Korea, but not specifically 
evidencing combat.  

The veteran's service medical records for his period of 
active duty from October 1946 to March 1947 are essentially 
unavailable.  A March 1947 separation examination report 
noted no ear defects, and that his hearing was 15/15 on 
whispered voice testing.  

The service medical records for the veteran's second period 
of service from September 1951 to September 1954, indicate 
that at the time of the September 1951 enlistment 
examination, no defects were noted with respect to his ears, 
and his hearing was 15/15 on whispered voice testing.  A 
March 1953 examination report also noted no ear defects.  The 
veteran's hearing, at that time, was 15/15 on whispered voice 
testing and 15/15 on spoken voice testing.  The September 
1954 separation examination report indicated that the veteran 
had no ear defects.  His hearing was 15/15 on whispered voice 
testing and 15/15 on spoken voice testing.  

The first post-service clinical evidence of any hearing loss 
is in May 1999, decades after the veteran's periods of 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A May 1999 audiological report from C. C. Hutson, M.D., 
indicated that pure tone thresholds in the veteran's right 
ear were 110, 110, 110, and 100 decibels at 500, 1000, 2000, 
and 4000 Hertz.  As to the left ear, pure tone thresholds 
were 110, 110, 110, and 100 decibels at the same frequencies.  
In a May 1999 statement, Dr. Hutson indicated that the 
veteran had a severe to profound nerve hearing loss and that 
he reported that he was exposed to tank noise during World 
War II.  In a September 2001 addendum, Dr. Hutson indicated 
that the veteran was exposed to loud noises such as tanks and 
explosives which could lead to hearing loss during World War 
II and the Korean War.  In a February 2001 statement, Dr. 
Hutson also stated that the veteran had a profound nerve 
hearing loss and that such could have been caused by exposure 
over a long period of time to noise.  

Additional VA treatment records also show treatment for 
bilateral hearing loss.  For example, an April 2001 VA 
treatment entry noted that the veteran reported that he had 
bilateral hearing loss that had its onset when he was in the 
military when he was chronically exposed to high levels of 
noise.  The examiner noted that audiometrics demonstrated 
bilateral sensorineural hearing loss of a moderate to severe 
degree and that word recognition was poor, bilaterally.  The 
examiner commented that the reliability of such results was 
less than desired and that the veteran seemed to behave in a 
manner consistent with less hearing loss.  It was noted that 
the veteran would be given hearing aids.  

A March 2003, VA audiological examination report noted that 
the claims file was available and reviewed.  The examiner 
reported that an inspection of the claims file revealed no 
information relative to the veteran's hearing while he was in 
the military.  It was noted that he reported that he suffered 
a sudden onset of hearing loss that occurred in 1946, 
following an episode of noise trauma consisting of the 
discharge of a gun at close range.  The examiner stated that 
the veteran reported a history positive for noise military 
noise exposure.  No occupational or recreational noise 
exposure was noted.  The examiner stated that the 
audiological test results were inconsistent and not suitable 
for rating purposes.  

The Board observes that the veteran's service medical records 
for his periods of service do not reveal any hearing loss.  
However, the only tests performed during such service were 
whispered voice and spoken voice testing, rather than more 
sophisticated audiometric testing.  

The Board observes that the references to noise exposure 
during service pursuant to the statements from Dr. Hutson and 
the VA treatment entry and examination report, noted above, 
were apparently based solely on a history provided by the 
veteran and are not probative in linking any present 
bilateral hearing loss with service.  See Reonal v. Brown, 5 
Vet.App. 458 (1995).  However, the veteran's service 
personnel records indicate that he was a tank crewman during 
his first period of service and in an armored division during 
his second period of service.  Clearly, he had significant 
noise exposure during his periods of service.  

The evidence of record is indicative of a bilateral hearing 
loss as defined by 38 C.F.R. § 3.385.  The May 1999 report 
from Dr. Hutson, noted above, clearly shows results (although 
incomplete) indicative of such hearing loss.  The Board also 
notes that the VA has provided hearing aids to the veteran 
and treatment entries have diagnosed bilateral hearing loss.  
Further, although the statements from Dr. Hutson indicating a 
possible relationship between the veteran's current bilateral 
hearing loss and his noise exposure during service may be of 
a somewhat lessened probative value, there is no evidence of 
record contradicting such a conclusion.  

After reviewing all the evidence, the Board finds that there 
is a reasonable basis to relate the veteran's current 
bilateral hearing loss with his active duty.  38 C.F.R. 
§ 3.303(d).  Resolving reasonable doubt in favor of the 
veteran, the Board finds that his current bilateral hearing 
loss began in service.  38 U.S.C.A § 5107(b).  The condition 
was incurred in service, warranting service connection.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a May 2000 statement 
of the case, an August 2000 RO hearing, a July 2001 
supplemental statement of the case, a January 2004 letter, 
and a March 2005 supplemental statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for bilateral hearing loss.  The 
discussions in the rating decisions, the statement of the 
case, the supplemental statements of the case, and the RO 
hearing held in August 2000, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


